Citation Nr: 1801759	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  17-17 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to the service-connected diabetes mellitus, type II disability.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to the service-connected diabetes mellitus, type II disability.

3.  Entitlement to service connection for sleep apnea to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II disability. 

5.  Entitlement to service connection for an aortic aneurysm, to include as secondary a service connected disability.

6.  Entitlement to service connection for small vessel aneurysm, to include as secondary a service connected disability.

7.  Entitlement to service connection for kidney cancer, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	John M. Dorle, Agent


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served as a member of the United States Navy, with active duty service from August 1965 through June 1967.  Thereafter, the Veteran served as a member of the United States Naval Reserve.

This appeal comes to the Board of Veterans' Appeals ("Board") from a December 2014 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Diego, California (hereinafter Agency of Original Jurisdiction ("AOJ")).  In pertinent part, the December 2014 rating decision denied the Veteran's claims for entitlement to service connection for the disabilities listed on the title page of this decision. 

Additionally, the December 2014 rating decision denied the Veteran's claim for entitlement to service connection for a retinal vein occlusion and entitlement to a total disability rating based upon individual unemployability due to service-connected disease or injury ("TDIU").  The Veteran timely appealed these denials in his January 2015 notice of disagreement.  Thereafter, in a February 2017 rating decision, the Veteran was granted entitlement to service connection for a retinal vein occlusion and was assigned a 10 percent disability evaluation effective April 22, 2014.  As such, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date); See, too, 38 C.F.R. § 20.200. 

As for the issue of entitlement to a TDIU, the Board notes that the Veteran filed a Substantive Appeal, VA Form 9, on March 2017, wherein he expressed his desire to appeal the issues of service connection reflected on the title page of this decision.  The Board highlights this VA Form 9 because the Veteran comminuted an express desire to appeal on those issues listed on the title page, and declined to appeal the denial of entitlement to a TDIU.  Since submission of this substantive appeal, the Veteran has expressed no desire to appeal the issue of entitlement to a TDIU. 38 C.F.R. §§ 20.200, 20.302(b).  As such, the issue of entitlement to a TDIU is not before the Board.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.101. 

In the March 2017 VA Form 9, the Veteran, through his representative, requested that the record be held open for an addition 90 days to allow for the submission of new medical evidence.  The representative additionally requested that the AOJ issue a Supplemental Statement of the Case, after receipt and review of this evidence, before certifying the appeal to the Board.  However, no additional evidence was received within the requested 90 days.  Additional medical records, relevant to the issues on appeal, were submitted on November 16, 2017.  Accompanying these new medical records was a written statement expressing a desire to waive initial AOJ review of the evidence, and was signed by the Veteran's representative.  See 38 U.S.C. § 7105(e); 38 C.F.R. § 20.1304(c).  
The Board further notes that the Veteran has submitted additional medical records subsequent to the February 2017 Statement of the Case.  However, review of these records indicates that they do not concern matters presently before the Board.  See 38 C.F.R. §§ 19.37, 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for peripheral neuropathy of the right and left upper extremities, sleep apnea, and kidney cancer, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The probative medical evidence of record indicates that the Veteran's hypertension is proximately due to, or the direct result of, the service-connected diabetes mellitus, type II, disability.  


CONCLUSION OF LAW

The Veteran's hypertension disability is secondary to his service-connected diabetes mellitus, type II, disability.  38 U.S.C. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, .310, 3.313 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

In regards to the Veteran's claim for entitlement to service connection for hypertension, the Board notes that the VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain on his behalf, in correspondence dated April 2014 and February 2015. See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the December 2009 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran seeks entitlement to service connection for hypertension.  In statements to the Board, the Veteran contends that his hypertension is a result of his service connected disability of diabetes mellitus, type II.  See e.g. March 2017 VA Form 9. 

The Veteran does not content that his hypertension disability is directly related to service.  Likewise, the evidence of record does not suggest that the current hypertension disability is directly related to service.  Service treatment records are silent for complaints of, a diagnosis of, or treatment for hypertension.  Furthermore, in statements to the Board and to his medical providers, the Veteran does not allege an onset of symptoms until many years following his separation from active duty service.  Rather, the Veteran contends that his hypertension developed as a result of his service connected diabetes mellitus, type II.  As such, the question before the Board is whether there is a causal relationship between the Veteran's current hypertension disability, and his diabetes mellitus, type II, disability sufficient to award service connection on a secondary basis.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

Review of the Veteran's medical records shows that the Veteran has a current diagnosis for hypertension.  See October 2014 VA Examination.  Therefore, the Veteran has satisfied the first element of service connection, the existence of a current disability.  See 38 U.S.C. §§ 1110, 1131; See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Furthermore, based upon a review of the available VA and private medical records, the Board finds the earliest mention of a hypertension disability is from May 2010.  See Records from the Rancho Mirage Family Medical Group.  During this May 2010 physical examination, the Veteran's private physician noted the Veteran was being treated for hypertension.  

The date of the Veteran's diagnosis/treatment for hypertension is significant.  Specifically, the Board observes that the Veteran's claim for service connection, on a secondary basis, has been denied by the AOJ because the evidence did not show a diagnosis of diabetes mellitus, type II, prior to the diagnosis/treatment for hypertension.  See e.g. February 2017 Statement of the Case.  The Board, however, finds this determination to be factually incorrect.  

In December 2014, the AOJ requested an addendum medical opinion to address contradictory evidence of record concerning the onset of the Veteran's diagnosis for diabetes mellitus, type II.  The responsive medical opinion cited to a July 2009 diagnostic report which found the Veteran's A1c levels were 6.8 percent.  The examiner further noted that in 2009, the American Diabetes Association recommended that "A1c [levels] could be used to diagnosis diabetes, with an A1c of 6.5 [percent] or more being diabetes."  See December 2014 Medical Opinion.  The examiner concluded that as the Veteran's July 2009 A1c levels were 6.8 percent, it was at least as likely as not that he had diabetes beginning in July 2009.  Therefore, based upon this December 2014 medical opinion, the Board finds the onset of the Veteran's diabetes mellitus pre-dated his diagnosis/treatment for hypertension. 

Acknowledging that the Veteran's diabetes predated his hypertension, the Board will now discuss whether the medical opinion evidence of record supports a finding of a nexus between the service connected diabetes mellitus, type II, and the hypertension disabilities.  The Veteran was first afforded a VA examination in October 2014, which addressed both his diabetes mellitus, type II, and the hypertension disabilities.  First, the Board observes that the examiner who conducted the evaluation of the diabetes disability, concluded that hypertension was at least as likely as not due, or a result of, the Veteran's diagnosis for diabetes mellitus.  The examiner additionally commented that, based on laboratory results, there was an "association" between the Veteran's diabetes mellitus, type II disability, and his hypertension, as laboratory results showed an elevation in urine microalbumin.   

The examiner who conducted the October 2014 evaluation of the hypertension disability similarly concluded there was an "association" between the Veteran's diabetes mellitus, type II disability, and his hypertension.  No further opinion was provided.  The Board observes, however, that the examiner cited the Veteran's date of diagnosis for hypertension was 2000.  In making this determination, the examiner did not cite to any medical records, but instead referenced the Veteran's own lay reports.  As explained above, the Board finds this determination to be incorrect as the available medical records show the earlier report of treatment for hypertension to be May 2010.  

Even if the Board were to accept this finding, that the Veteran was first diagnosed with hypertension in 2000, this fact alone does not merit a determination that no nexus exists between the hypertension and diabetes mellitus, type II, disabilities.  Specifically, the Board observes that the October 2014 examiner reported the Veteran's diabetes was first diagnosed in 2000.  Taken together, these two medical opinions provide no definitive evidence that the Veteran's hypertension disability existed prior to his diagnosis for diabetes mellitus, type II.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294   (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds these October 2014 medical opinions to provide sufficient evidence of a nexus between the diabetes mellitus, type II, and the hypertension disabilities. 

Due to the contradictory evidence of record, concerning the date of diagnoses for the diabetes and hypertension disabilities, a second medical opinion was requested in October 2016.  Here, the examiner was asked to render an opinion as to whether the Veteran's hypertension disability was proximately due to, or the result of, the service connected diabetes mellitus, type II, disability.  In response, the examiner cited to the Veteran's medical history showing an elevated A1c level in July 2009 and the May 2010 report of treatment for hypertension.  Despite the laboratory evidence of a diabetes mellitus, type II, disability, the examiner focused on the May 2010 physical examination which showed no diagnosis/treatment for diabetes.  Based upon the omission of a diagnosed diabetes disability in May 2010, the examiner concluded that the Veteran's hypertension disability existed prior to his diagnosis for diabetes and thus could not be a result of the service connected diabetes mellitus, type II, disability.  

The Board finds this October 2016 medical opinion to be factually flawed, and therefore of limited probative value on the issue of secondary service connection.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  As noted both above, and within the examiner's opinion, the earliest diagnostic evidence of diabetes mellitus, type II, disability occurred in July 2009 with the elevated A1c level.  Thus, the objective and diagnostic evidence in July 2009 found an underlying disease of diabetes mellitus, type II.  The fact that diabetes mellitus, type II, was not formally diagnosed until later does not outweigh the diagnostic report showing evidence of the disease in July 2009.  Bloom v. West, 12 Vet. App. 185, 187 (1999)( the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support his opinion).  As the October 2016 examiner dismisses the July 2009 diagnostic report as non-evidence of diagnosis, the Board finds his conclusion as to secondary service connection for the hypertension disability to be of limited probative value. See Black v. Brown, 5 Vet. App. 177, 180 (1995).

Finally, the Board has read and considered the medical opinion provided by the private examiner, Dr. C.B.  See April 2014 Medical Opinion.  However, the Board does not find the opinion as to hypertension to be convincing or probative on the matter of secondary service connection.  Rather, the explanation provided is wholly conclusory with no rationale provided which would enable the Board to make an informed decision.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995)(the Board is not required to accept a medical opinion that is unsupported by clinical findings).  

Therefore, based on the credible and probative medical opinion evidence of record, namely the October 2014 medical opinion, the Board finds sufficient evidence of a nexus between the Veteran's service connected diabetes mellitus, type II, disability and his current hypertension to grant an award of secondary service connection.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.


ORDER

Service connection for hypertension, as secondary to the service-connected diabetes mellitus, type II, disability is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  Specifically, the Board finds the AOJ has not fully complied with VA's statutory duty to assist the Veteran in developing his claim.  

Specifically, the Board finds that a remand is required in order to obtain a medical opinion which fully addresses the etiology of the Veteran's claimed disabilities.  A review of the medical opinion evidence of record indicates that no examiner has provided an opinion as to whether the Veteran's disabilities of sleep apnea, kidney cancer, an aortic aneurysm, and the small vessel aneurysm were aggravated by the Veteran's service connected disabilities of diabetes mellitus, type II, and/or hypertension.

While there is an addendum medical opinion of record, dated October 2016, which hints at a nexus between the service connected disabilities of diabetes mellitus, type II, and/or hypertension, the Board finds that this opinion is too speculative to grant a finding of service connection.  See Stegman v. Derwinksi, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection.)  Similarly, while the Board acknowledges that the Veteran has submitted a medical opinion from Dr. C.B., this opinion is of limited probative value due to its conclusory findings and lack of any rationale.  As such, the Board finds that the Veteran must be afforded a new VA examination which properly, and thoroughly, discusses the etiology of his current disabilities. 

As to the Veteran's claim for service connection for peripheral neuropathy of the right and left upper extremities, the Board finds a new medical opinion must be obtained.  The AOJ had previously denied the Veteran's claim because the evidence did not show any diagnosis for a current, diagnosed disability.  See e.g. December 2014 Rating Decision.  Recent evidence submitted by the Veteran does show a current diagnosis for carpal tunnel syndrome in both the right and left upper extremities.  As such, a new examination should be provided to the Veteran which discusses the etiology of the bilateral carpal tunnel syndrome disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Finally, as the Veteran's claim is being remanded, the Board requests that the AOJ contact the Veteran to ensure all available medical records have been obtained and associated with the claims file.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, the AOJ should obtain and associate with the claims file the any outstanding VA medical records, assuming they are adequately identified by the Veteran after any necessary clarification

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

If the AOJ's attempts to obtain any outstanding records results in a finding that such records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for an updated VA examination to assess the etiologies of the Veteran's current disabilities.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a)  Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's peripheral neuropathy of the right and left upper extremities are caused by or aggravated by any of the Veteran's service connected disabilities, to include his diabetes mellitus, type II? 

(b)  Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sleep apnea disability is caused by or aggravated by any of the Veteran's service connected disabilities, to include his diabetes mellitus, type II?

(c)  Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's aortic aneurysm disability is caused by or aggravated by any of the Veteran's service connected disabilities, to include his diabetes mellitus, type II and/or hypertension?

(d)  Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's small vessel aneurysm disability is caused by or aggravated by any of the Veteran's service connected disabilities, to include his diabetes mellitus, type II and/or hypertension?
(e)  Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's kidney cancer has been aggravated by any of the Veteran's service connected disabilities, to include his diabetes mellitus, type II and/or hypertension?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic and permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.  

In rendering the above opinions, the examiner must consider and address the following evidence:

(i) the July 2009 Eisenhower Lab report, showing an A1c level of 6.8 (which the American Diabetes Association considers as diagnostic evidence of diabetes); and 

(ii)  the May 2010 treatment record documenting the first evidence/treatment for a hypertension disability. 

Explanations for all opinions must be provided. In providing the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his symptoms.

2.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


